Title: To James Madison from Henry Lee, 18 January 1808
From: Lee, Henry
To: Madison, James



Dear Sir
Stratford Jany 18th. 08.

So long seperated from politics & politicians I should not now revive even a momentary connexion with them, did not my solicitude for our common good at this momentous crisis & unceasing personal regard for you overweigh my scruples & reluctance.
Yr. proper decision & our countrys good are at present inseperably connected.  I sincerely hope you may soundly promote the last by the first.  It is possible you may be led to beleive that our people are ripe for war.
Rest assured nothing but a sense of honor will reconcile them to this state, & if the British govt. shall make amends on the Chesapeake insult, beleive me when I tell you Virginia will pour forth her indignation agst whomsoever she may beleive to be the authors of War.  Never was a change in the publick mind so rapidly made in my recollection as has been effected respecting peace & war, in the minds of our countrymen since the embargo took place.  If you can procure satisfaction for the affront to our flag, & afterwards contrive to continue? to yr. country the blessings of peace, you will receive the deep & affectionate gratitude of all classes of men
In yr. hands will be committed the negotiation I presume & just intelligence is important to all men entrusted with the execution of national affairs.
Col. Monroe on his way to the seat of govt. spoke to a friend of his without reserve on this subject (Colo. Larkin Smith) whom I met in the road the next morning & from whom I learnt that our late Minister thought all our differences easily adjusted & he did not doubt that they would be so adjusted.  Now we have a right to rely greatly on information coming from this quarter.  I heartily wish that Ms view of the subject may be correct & that you may be entitled to the satisfaction & honor which the consummation of his opinion must present to us all.  I intend being in Alexa. in a few days & probably may give you a flying visit.  This I should wish to do if my time will permit.  Yrs. ever

H: Lee

